                       2:19-cr-20036-MMM-EIL # 59          Page 1 of 1
                                                                                                   E-FILED
                                                                     Monday, 19 April, 2021 12:56:45 PM
                                                                          Clerk, U.S. District Court, ILCD

                           UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

UNITED STATES OF AMERICA,                          )
                                                   )
              Plaintiff,                           )
                                                   )
       v.                                          )       Case No. 19-20036
                                                   )
WILLIAM SPRUIELL,                                  )
                                                   )
              Defendant.                           )

                                           ORDER

       On April 1, 2021, Magistrate Judge Eric I. Long filed a Report and Recommendation

Concerning Plea of Guilty. (ECF No. 57). No written objections were filed. Therefore, this Court

adopts the Report and Recommendation. The plea of guilty of the Defendant to Counts 1-2 of the

Superseding Indictment is accepted. The Defendant is adjudged guilty of the offense.

       The Sentencing Hearing remains set for September 13, 2021, at 10:00 AM in Urbana before

Judge Michael M. Mihm.

       ENTERED this 19th day of April, 2021.

                                                   s/ Michael M. Mihm
                                                   Michael M. Mihm
                                                   United States District Judge
